245 S.W.3d 896 (2008)
Nancy KLAHS, Plaintiff/Respondent,
v.
Gordon NEILSON, Defendant/Appellant.
No. ED 89882.
Missouri Court of Appeals, Eastern District, Division One.
January 15, 2008.
Motion for Rehearing and/or Transfer Denied February 19, 2008.
Application for Transfer Denied March 18, 2008.
Lawrence O. Willbrand, P.C., St. Louis, MO, for appellant.
Andrew D. Sandroni, O'Gorman & Sandroni P.C., St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 19, 2008.
Prior report: 2007 WL 2344014.

ORDER
PER CURIAM.
Appellant Gordon Neilson ("Neilson") appeals from the judgment of the Circuit Court of St. Louis City, the Honorable Dennis M. Schaumann presiding, after the *897 judge entered a judgment against Neilson for negligent infliction of emotional distress for his conduct toward Nancy Klahs ("Klahs").
Neilson brings three claims of error. First, Neilson argues that the trial judge erred in allowing a clinical psychologist to testify as to Klahs' post-traumatic stress disorder when the applicable law requires such mental distress to be medically diagnosable. Second, Neilson claims that the clinical psychologist's testimony failed to adduce evidence of a causal connection between Klahs' post-traumatic stress disorder and Neilson's alleged conduct. Third, Neilson argues that Klahs failed to produce sufficient evidence to support a finding that Neilson's conduct toward Klahs constituted negligence.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.